1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4

5     JAXSON MURILLO,                                  Case No. 3:18-cv-00571-MMD-CBC
6                                         Plaintiff,                  ORDER
             v.
7
      BRIAN E WILLIAMS, et al.,
8                                    Defendants.
9

10          This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a
11   former state prisoner. On December 14, 2018, this Court issued an order directing Plaintiff
12   to file his updated address with this Court within thirty days. (ECF No. 5.) The thirty-day
13   period has now expired, and Plaintiff has not filed his updated address or otherwise
14   responded to the Court’s order.
15          District courts have the inherent power to control their dockets and “[i]n the
16   exercise of that power, they may impose sanctions including, where appropriate . . .
17   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
18   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
19   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
20   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
21   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
22   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
23   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
24   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
25   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
26   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
27   (affirming dismissal for lack of prosecution and failure to comply with local rules).
28
1           In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8           Here, the Court finds that the first two factors, the public’s interest in expeditiously

9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

13   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring

14   disposition of cases on their merits—is greatly outweighed by the factors in favor of

15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16   the court’s order will result in dismissal satisfies the “consideration of alternatives”

17   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

18   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the

19   Court within thirty days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails

20   to timely comply with this order, the Court shall dismiss this case without prejudice.” (ECF

21   No. 5 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

22   noncompliance with the Court’s order to file his updated address within thirty days.

23          It is therefore ordered that this action is dismissed without prejudice based on

24   Plaintiff’s failure to file an updated address in compliance with this Court’s December 14,

25   2018, order.

26          It is further ordered that the Clerk of Court will close the case and enter judgment

27   accordingly.

28
                                                   2
1    DATED THIS 24th day of January 2019.

2

3                                           MIRANDA M. DU
                                            UNITED STATES DISTRICT JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      3
